Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:   The primary reason for allowance of claims 1-5 is the inclusion of the limitations of a printing apparatus that includes a variable resistance circuit that includes a plurality of resistors intercoupled and one or more drive elements that feed currents through the respective resistors; an optical sensor coupled to the variable resistance circuit; a shift register that outputs signals to the variable resistance circuit to select one or more of the drive elements and to turn on the selected drive elements; and a controller that acquires a detection value of the optical sensor and that controls the shift register based on the detection value. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 6 is the inclusion of a method steps of a printing apparatus that includes a variable resistance circuit that includes a plurality of resistors intercoupled and one or more drive elements that feed currents through the respective resistors, an optical sensor coupled to the variable resistance circuit, and a shift register that outputs signals to variable resistance circuit to select one or more of the drive elements and to turn on the selected drive elements, and the method causing a controller in the printing apparatus to acquire a detection value from the optical sensor and to control the shift register based on the detection value. It is this step found in the claim, as it is claimed in the combination of that has not been 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayashi (US 2005/0117013) disclose a thermal printer having resistance values of individual heating elements of a thermal head and individual heating elements are measured to check if there is any heating element that is broken.  If a broken heating element is determined,   heat energy is generated from the neighboring heating elements to print also the pixels assigned to the broken heating element.  Akira Nagumo (JP 2001054959) disclose an electrophotographic printer having thermal heating resistor in a display device and a drive device. The driver has a flip-flop circuit, a shift register transferring gradation print data, a latch circuit, a multiplexer and a control voltage generating circuit.  The control voltage generating circuit has a decoder circuit and outputs a plurality of reference voltages based on the reference current.  The multiplexer selects one of a plurality of reference voltages outputted from the control voltage generating circuit and delivers the selected reference voltage to the drive circuit.  Pham et al. (US 4831395) disclose a printer apparatus that includes a print head having a series of radiation sources, LED's, arranged in a row for exposing a recording medium. Logic means is provided for determining the selected radiation sources for energization. A current driver provides electrical current to the selected radiation sources.  A current driver has a master circuit for generating a reference current and a plurality of slave circuits for providing respective driver currents to the radiation sources selected for energization. The master circuit has a resistor that at least prior to adjustment permits for substantially continuous adjustment of driver current over a range of resistance values. Two independent power supplies are provided to the print head. A variable voltage is 
Communication With The USPTO
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853